Case: 15-40436   Document: 00513594859      Page: 1   Date Filed: 07/15/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 15-40436                     United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
DEADRA L. COMBS,                                                       July 15, 2016
                                                                    Lyle W. Cayce
             Plaintiff - Appellant                                       Clerk

v.

CITY OF HUNTINGTON, TEXAS,

             Defendant - Appellee




                Appeal from the United States District Court
                     for the Eastern District of Texas


Before STEWART, Chief Judge, and JONES and DENNIS, Circuit Judges.
CARL E. STEWART, Chief Judge:
      Plaintiff-Appellant   Deadra    Combs     brought    a   Title     VII       sexual
harassment suit against the City of Huntington (the “City”), asserting hostile
work environment, quid pro quo, and retaliation claims. Combs succeeded only
on her hostile work environment claim and was awarded a fraction of the
damages she sought. Combs then moved for attorney’s fees. After calculating
the lodestar, the district court reduced the fee award, concluding that the ratio
between attorney’s fees and damages was excessively disproportionate. Combs
appeals, contending that the district court abused its discretion by reducing
the award. Because there is no requirement of strict proportionality between
attorney’s fees and damages, we VACATE the fee award.
    Case: 15-40436    Document: 00513594859     Page: 2    Date Filed: 07/15/2016



                                 No. 15-40436
                                       I.
      The City hired Combs as a municipal court clerk in September 2008.
From the time she was hired until August 2010, Combs reported to Bruce
Milstead, the City Manager. Combs asserted that, over the course of her
employment, Milstead subjected her to frequent sexual harassment. Combs
eventually filed a Charge of Discrimination with the Equal Employment
Opportunity Commission (“EEOC”) in December 2010. The City terminated
Combs on February 1, 2011. Combs then filed a Title VII sexual harassment
suit against the City, contending that (1) she was the victim of quid pro quo
harassment, (2) the City failed to alleviate a hostile work environment, and (3)
her discharge was retaliation for filing an EEOC charge.
      The case proceeded to a jury trial, and each of Combs’s theories was
submitted to the jury. During jury deliberations, the parties stipulated that
Combs would be entitled to $123,027.35 in back pay if the jury found in her
favor on her quid pro quo and retaliation claims. In addition, Combs asked the
jury to award her $100,000 in damages on her sexual harassment claim and
$100,000 in damages on the claims related to her termination. Combs thus
sought a total of $323,027.35 in damages. The jury found in favor of the City
on Combs’s quid pro quo and retaliation claims, eliminating the possibility of
a back pay award. The jury found in Combs’s favor only on her hostile work
environment claim and awarded just $5,000 in damages.
      Because she was a prevailing party under Title VII, Combs moved for
attorney’s fees, seeking compensation for lead counsel Mark Aronowitz and his
co-counsel Julia Hatcher (together, “Plaintiffs’ counsel”), who represented
Combs during the litigation. In calculating the lodestar, the district court
determined that some of the requested hours were not properly included and
thus reduced the total number of hours billed; the court, however, accepted the
hourly rates proposed by Plaintiffs’ counsel: $305 for Aronowitz and $375 for
                                       2
     Case: 15-40436        Document: 00513594859           Page: 3     Date Filed: 07/15/2016



                                        No. 15-40436
Hatcher. Plaintiffs’ counsel also proposed a voluntary 20% reduction in the
number of hours due to Combs’s “limited recovery.” The district court accepted
this voluntary reduction and calculated the lodestar to be $38,722.80 for
Aronowitz (126.96 hours x $305/hour) and $55,890.00 for Hatcher (149.04
hours x $375/hour) for a total of $94,612.80.
       The court then considered whether the lodestar should be adjusted due
to any of the factors enumerated in Johnson v. Georgia Highway Express, Inc.,
488 F.2d 714, 717–19 (5th Cir. 1974) (the “Johnson factors”), 1 abrogated on
other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989). Relying on Migis
v. Pearle Vision, Inc., 135 F.3d 1041 (5th Cir. 1998), the City contended that
Combs’s limited success—prevailing on only one claim and receiving only
$5,000 in damages—required a reduction of the lodestar. The district court
agreed, concluding that it was “constrained by the holding in Migis, to reduce
the total to something less than 6.5 times the actual damages awarded.” It
then reduced the fee award to $25,000, an amount five times the damages
awarded to Combs. Combs timely appealed.
                                               II.
       A prevailing litigant may not ordinarily collect an attorney’s fee from the
loser absent some statutory exception. See Indep. Fed’n of Flight Attendants
v. Zipes, 491 U.S. 754, 758 (1989). One such congressionally-created exception
is Title VII of the Civil Rights Act of 1964, which allows a district court to
award reasonable attorney’s fees to the prevailing party. See id. (citing 42



       1 The Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty
of the issues in the case; (3) the skill requisite to perform the legal services properly; (4) the
preclusion of other employment by the attorney due to acceptance of the case; (5) the
customary fee charged for those services in the relevant community; (6) whether the fee is
fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
amount involved and the results obtained; (9) the experience, reputation, and ability of the
attorneys; (10) the undesirability of the case; (11) the nature and length of the professional
relationship with the client; and (12) awards in similar cases. Johnson, 714 F.2d at 717–19.
                                                3
    Case: 15-40436      Document: 00513594859        Page: 4    Date Filed: 07/15/2016



                                    No. 15-40436
U.S.C. § 2000e-5(k)). An attorney’s fee award rests within the sound discretion
of the district court, and accordingly, “[w]e will not reverse an award of
attorneys’ fees unless the trial court abused its discretion or based its award
on clearly erroneous findings of fact.” E.E.O.C. v. Clear Lake Dodge, 60 F.3d
1146, 1153 (5th Cir. 1995). “A district court abuses its discretion if it: (1) relies
on clearly erroneous factual findings; (2) relies on erroneous conclusions of law;
or (3) misapplies the law to the facts.” Allen v. C&H Distribs., L.L.C., 813 F.3d
566, 572 (5th Cir. 2015) (citation and internal quotation marks omitted).
                                          III.
      Combs challenges the district court’s reduction of the fee award,
contending that (1) the Supreme Court has overruled this court’s method of
calculating attorney’s fees; (2) a low damages award is an inadequate basis to
adjust the lodestar; and (3) the district court abused its discretion in
proportionally reducing the lodestar under Migis.
                                           A.
      In this circuit, courts apply a two-step method for determining a
reasonable attorney’s fee award. See Jimenez v. Wood Cty., 621 F.3d 372, 379
(5th Cir. 2010), on reh’g en banc, 660 F.3d 841 (5th Cir. 2011). 2 The court must
first calculate the lodestar, “which is equal to the number of hours reasonably
expended multiplied by the prevailing hourly rate in the community for similar
work.” Id. In calculating the lodestar, “[t]he court should exclude all time that
is excessive, duplicative, or inadequately documented.” Id. at 379–80. Though
the lodestar is presumed reasonable, see Perdue v. Kenny A. ex rel. Winn, 559
U.S. 542, 553–54 (2010), the court may enhance or decrease it based on the
twelve Johnson factors, see Jimenez, 621 F.3d at 380. “The court must provide


      2  Part V of Jimenez, 621 F.3d at 379–80, which discussed this circuit’s method for
calculating attorney’s fees was reinstated on rehearing en banc. See Jimenez, 660 F.3d at
844 n.1.
                                           4
     Case: 15-40436    Document: 00513594859      Page: 5    Date Filed: 07/15/2016



                                  No. 15-40436
‘a reasonably specific explanation for all aspects of a fee determination.’” Id.
(quoting Perdue, 559 U.S. at 558).
      Despite this precedent, Combs asserts that the Supreme Court’s decision
in   Perdue   limits   the   two-step method     to   only   “the    most   unusual
circumstances.” We do not agree that Perdue is so broad.
      In Perdue, the Supreme Court considered whether the lodestar could be
enhanced “due to superior performance and results.” 559 U.S. at 546. In the
underlying lawsuit, the plaintiffs, children in the Georgia foster-care system
and their representatives, brought a class action against Georgia’s governor
and numerous state officials, asserting that various deficiencies in the state’s
foster-care system violated their statutory and constitutional rights. Id. at
547. The underlying class action settled, and the plaintiffs’ attorneys sought
more than $14 million in fees under 42 U.S.C. § 1988. Id. The district court
calculated a $6 million lodestar amount but then increased that amount by
75% because it concluded that the lodestar failed to account for (1) the
attorneys’ unreimbursed advancement of $1.7 million in expenses over three
years; (2) the absence of ongoing pay to the attorneys; (3) the fully contingent
nature of the case; (4) the “extraordinary” results obtained; and (5) the
attorneys’ extraordinarily high degree of “skill, commitment, dedication, and
professionalism.” Id. at 548–49. The district court thus awarded a $10.5
million fee. Id.
      The Court vacated the award. See id. at 557–59.               First, the Court
observed that § 1988 “does not explain what Congress meant by a ‘reasonable’
fee, and therefore the task of identifying an appropriate methodology for
determining a ‘reasonable’ fee was left for the courts.” Id. at 550. Our circuit’s
use of the Johnson factors was the first such attempt. Id. at 550–51. But the
Court criticized the Johnson method, noting that this method “gave very little
actual guidance to district courts,” “placed unlimited discretion in trial judges,”
                                        5
    Case: 15-40436     Document: 00513594859     Page: 6   Date Filed: 07/15/2016



                                  No. 15-40436
and “produced disparate results.” Id. (quoting Pennsylvania v. Del. Valley
Citizens’ Council for Clean Air, 478 U.S. 546, 563 (1986)). In contrast, the
Court praised the lodestar method of calculating attorney’s fees, because, inter
alia, it “cabins the discretion of trial judges, permits meaningful judicial
review, and produces reasonably predictable results.” Id. at 551–52. The
Court then summarized “important rules” regarding the federal fee-shifting
statutes. Id. at 552–53. Of particular relevance here, the Court explained that
“a ‘reasonable’ fee is a fee that is sufficient to induce a capable attorney to
undertake the representation of a meritorious civil rights case” and observed
that “the lodestar method yields a fee that is presumptively sufficient to
achieve this objective.” Id. at 552.
      The Court then turned to the precise issue at hand: “whether either the
quality of an attorney’s performance or the results obtained are factors that
may properly provide a basis for an enhancement.”          Id. at 554.   Because
“superior results are relevant only to the extent it can be shown that they are
the result of superior attorney performance,” the Court considered only
“whether superior attorney performance can justify an enhancement.” Id. The
Court concluded that superior attorney performance could warrant an
enhancement but limited such enhancements to three rare and exceptional
circumstances, all of which “require specific evidence that the lodestar fee
would not have been ‘adequate to attract competent counsel.’” Id. at 554–55
(quoting Blum v. Stenson, 465 U.S. 886, 897 (1984)). Because the district court
failed to “provide proper justification for the large enhancement it awarded,”
the Court held that the fee award could not stand. Id. at 557.
      Combs argues that Perdue clearly disfavors applying the Johnson factors
to determine a fee award and instead requires the use of only the lodestar. We
agree that Perdue requires courts to first calculate the lodestar; indeed, this
has long been our practice. See, e.g., League of United Latin Am. Citizens No.
                                       6
    Case: 15-40436     Document: 00513594859      Page: 7   Date Filed: 07/15/2016



                                  No. 15-40436
4552 (LULAC) v. Roscoe Ind. Sch. Dist., 119 F.3d 1228, 1232 (5th Cir. 1997)
(“The method by which the district court calculates an attorneys’ fees award is
well established. The district court first calculates the ‘lodestar.’”). But Perdue
does not, as Combs contends, make it impermissible to then consider any
relevant Johnson factors. Perdue cautions against the sole use of the Johnson
factors to calculate a reasonable attorney’s fee but nowhere calls into question
the use of relevant Johnson factors to make this determination.            Indeed,
Perdue expressly allows adjustments “in those rare circumstances in which the
lodestar does not adequately take into account a factor that may properly be
considered in determining a reasonable fee.” 559 U.S. at 554.
      Combs next asserts that Perdue requires that reductions to the lodestar,
like enhancements to it, be allowed only where the outcome of the litigation is
directly tied to the attorney’s performance. Not so. In Perdue, the Court
emphasized that it is enhancements that must be rare because, instead of
merely guaranteeing adequate representation, they can result in a windfall to
attorneys.   See id. at 559 & n.8.       As the Court explained, “unjustified
enhancements that serve only to enrich attorneys are not consistent with
the . . . aim” of fee-shifting statutes. Id. at 559. Thus, excellent results should
usually result only in “a fully compensatory fee”—the lodestar. See Hensley v.
Eckerhart, 461 U.S. 424, 435 (1983).        Consistent with Hensley, the Court
repeatedly explained prior to Perdue that the lodestar may be increased only
in extraordinary circumstances. See City of Burlington v. Dague, 505 U.S. 557,
562 (1992) (“We have established a strong presumption that the lodestar
represents the reasonable fee, and have placed upon the fee applicant who
seeks more than that the burden of showing that such an adjustment is
necessary to the determination of a reasonable fee.” (internal quotation marks
and citations omitted)); Del. Valley Citizens’ Council, 478 U.S. at 565 (stating
that lodestar enhancements, while permissible, “are proper only in certain
                                        7
    Case: 15-40436     Document: 00513594859      Page: 8    Date Filed: 07/15/2016



                                  No. 15-40436
‘rare’ and ‘exceptional’ cases” and noting that fee-shifting statutes are not
designed “to improve the financial lot of attorneys”).               Perdue simply
emphasizes what the Court has long recognized: enhancements are
permissible only in a rare and exceptional class of cases. See Jimenez, 621 F.3d
at 380 (citation omitted) (reading Perdue as “limiting upward adjustments in
light of ‘a strong presumption that the lodestar is sufficient’”).
      And though the lodestar is presumed reasonable, it may be adjusted
where it “does not adequately take into account a factor that may be properly
considered in determining a reasonable fee.” Perdue, 559 U.S. at 554. A
plaintiff’s limited success is just such a factor. In Hensley, the Supreme Court
explained that “the most critical factor” in determining a reasonable fee “is the
degree of success obtained.” 461 U.S. at 436. There, the Court endorsed using
“the important factor of the ‘results obtained’” to decrease the lodestar, noting
that where a plaintiff achieves “only partial or limited success,” the lodestar
may be excessive. Id. at 434, 436. Perdue, consistent with the Court’s frequent
pronouncements, explains that lodestar enhancements are to be rare. But it
provides no basis to depart from Hensley’s rule that courts must consider the
plaintiff’s degree of success to determine whether the lodestar is excessive. See
Farrar v. Hobby, 506 U.S. 103, 114 (1992) (noting that the district court failed,
after calculating the lodestar, to consider plaintiff’s success in the lawsuit); see
also Hensley, 461 U.S. at 436 (“Congress has not authorized an award of
fees . . . whenever conscientious counsel tried the case with devotion and skill.
Again, the most critical factor is the degree of success obtained.”).
      Combs relies on Millea v. Metro-North Railroad Co., 658 F.3d 154 (2d
Cir. 2011), but we find this case unpersuasive.        There, citing Perdue, the
Second Circuit concluded that a district court erred by reducing “the attorneys’
fee award based on the outcome of the litigation without tying that outcome to
the quality of [plaintiff’s] attorneys.” Id. at 169. The court explained that,
                                         8
    Case: 15-40436     Document: 00513594859      Page: 9   Date Filed: 07/15/2016



                                  No. 15-40436
absent a nominal victory, litigation outcomes are generally “only relevant to
fee award calculations when they are a direct result of the quality of the
attorney’s performance.” Id. at 168. But Millea does not cite—much less
reconcile—Hensley, which explained that courts must consider a plaintiff’s
limited success in determining what fee is reasonable. Hensley, 461 U.S. at
438–40.   Indeed, the degree of success is the most critical factor even if
“conscientious counsel tried the case with devotion and skill.” Id. at 436. We
decline to adopt Millea’s reasoning.
      We also reject Combs’s contention that Hensley applies only to cases
involving multiple claims and varying levels of success. The Supreme Court
has emphasized that the degree of success is the most crucial element in
determining a reasonable attorney’s fee. See Hensley, 461 U.S. at 436; accord
Marek v. Chesny, 473 U.S. 1, 11 (1985). “A reduced fee award is appropriate if
the relief, however significant, is limited in comparison to the scope of the
litigation as a whole.” Hensley, 461 U.S. at 440 (emphasis added). The Court
has thus found error where a district court, in setting a fee award, simply
awarded the lodestar “without engaging in any measured exercise of
discretion.” Farrar, 506 U.S. at 114. Hensley’s mandate that courts consider
the limited nature of a plaintiff’s success applies to all cases.
      In sum, the district court should begin by calculating the lodestar: the
reasonable hours expended multiplied by a reasonable rate. The district court
may then determine whether any other considerations counsel in favor of
enhancing or decreasing the lodestar. In light of the “strong presumption” that
the lodestar represents a sufficient fee, enhancements must necessarily be
rare. Perdue, 559 U.S. at 553–54. “[S]uperior results are relevant only to the
extent it can be shown that they are the result of superior attorney
performance.” Id. at 554. However, in considering whether to decrease the
lodestar, the district court must consider the plaintiff’s degree of success.
                                         9
    Case: 15-40436     Document: 00513594859      Page: 10    Date Filed: 07/15/2016



                                   No. 15-40436
Hensley, 461 U.S. at 436–37, 440 (“[T]he extent of a plaintiff’s success is a
crucial factor in determining the proper amount of an award of attorney’s
fees under 42 U.S.C. § 1988. . . . [W]here the plaintiff achieved only limited
success, the district court should award only that amount of fees that is
reasonable in relation to the results obtained.”).
                                         B.
      Combs next argues that a low damages award should not lead the district
court to reduce a fee award. In Cobb v. Miller, we explained that “[i]n the
absence of other Johnson factors justifying a reduction in a fee award, a district
court should not reduce the fee award solely because of a low damages award,”
because “[s]uch an approach would lead to a proportionality requirement
between the amount of attorney’s fees and the amount of damages.” 818 F.2d
1227, 1235 (5th Cir. 1987).
      Cobb, however, predated the Supreme Court’s decision in Farrar. There,
the Court clarified the relevance of a plaintiff’s success, explaining that
“[w]here recovery of private damages is the purpose of . . . civil rights litigation,
a district court, in fixing fees, is obligated to give primary consideration to the
amount of damages awarded as compared to the amount sought.” Farrar, 506
U.S. at 114 (quoting City of Riverside v. Rivera, 477 U.S. 561, 585 (1986)
(Powell, J., concurring in judgment) (omission in original)). Noting that this
approach “promotes the court’s ‘central’ responsibility to ‘make the assessment
of what is a reasonable fee under the circumstances of the case,’” id. at 114–15
(quoting Blanchard v. Bergeron, 489 U.S. 87, 96 (1989)), the Court explained
that the district court, by simply awarding the lodestar amount, failed to
“consider[] the relationship between the extent of success and the amount of
the fee award,” id. at 115–16 (quoting Hensley, 461 U.S. at 438).
      We have since recognized that “[a]warding attorney’s fees based on the
damages, or degree of success obtained, is completely in line with the holdings
                                         10
    Case: 15-40436         Document: 00513594859           Page: 11     Date Filed: 07/15/2016



                                         No. 15-40436
of the Supreme Court and this Circuit.” 3 Flowers v. S. Reg’l Physician Servs.,
Inc., 286 F.3d 798, 802 (5th Cir. 2002). Accordingly, in a private civil rights
suit, a district court must consider any disparity between the amount of
damages sought and the amount of damages awarded. 4 See Migis, 135 F.3d at
1048 (“[T]he plaintiff’s monetary success in a private civil rights suit must be
the primary determinant of the attorney’s fee.”); Hodges v. City of Houston, 71
F.3d 877, 1995 WL 726463, at *4–5 (5th Cir. 1997) (unpublished table decision)
(citing Farrar and concluding that a $65,000 fee award was “grossly excessive”
where plaintiff “asserted $45,800 in monetary losses and requested $1 million
in damages” but received only $3,500); see also McAfee v. Bozcar, 738 F.3d 81,
92–93 (4th Cir. 2013) (“[W]hen considering the extent of the relief obtained, we
must compare the amount of damages sought to the amount awarded.”
(citation omitted)); McCown v. City of Fontana, 565 F.3d 1097, 1104 (9th Cir.
2008) (concluding that Supreme Court precedent “suggest[s] that a comparison
of damages awarded to damages sought is required”); Villano v. City of Boynton
Beach, 254 F.3d 1302, 1307–08 (11th Cir. 2001) (holding that where
compensatory damages are “the primary relief sought and become the only
relief obtained,” the court may consider the amount of damages awarded in
setting a fee award). The district court may properly compare what Combs
sought with what she was ultimately awarded.



       3  Combs points to a number of cases stating that a low damages award, alone, is not
a sufficient basis for a fee reduction. See, e.g., Black v. SettlePou, P.C., 732 F.3d 492, 503 (5th
Cir. 2013); Saizan v. Delta Concrete Prods. Co., 448 F.3d 795, 799 (5th Cir. 2006); Singer v.
City of Waco, 324 F.3d 813, 830 (5th Cir. 2003). Each of those cases involved the Fair Labor
Standards Act. In civil rights litigation, however, district courts must primarily consider the
award of damages because “[t]he Supreme Court has twice made clear that the most critical
factor in determining the reasonableness of a fee award in a civil rights suit is the degree of
success obtained.” Migis, 135 F.3d at 1047 (citations and internal quotation marks omitted).
        4 This is not to say that this comparison always mandates a reduction of the fee award.

The focus is “on the significance of the overall relief obtained by the plaintiff.” Hensley, 461
U.S. at 435 (emphasis added).
                                               11
   Case: 15-40436     Document: 00513594859     Page: 12   Date Filed: 07/15/2016



                                 No. 15-40436
                                       C.
      Finally, Combs argues that the district court erred by adjusting the
lodestar amount based solely on strict proportionality considerations. On this,
we agree.
                                       1.
      In determining a reasonable attorney’s fee award based on the plaintiff’s
degree of success, “[t]here is no precise rule or formula”; instead, the district
court “necessarily has discretion in making this equitable judgment.” Hensley,
461 U.S. at 436–37. In City of Riverside, a Supreme Court plurality rejected
the argument that fee awards “should necessarily be proportionate to the
amount of damages a civil rights plaintiff actually recovers.” 477 U.S. at 574.
There, the district court awarded $245,456.25 in attorney’s fees, even though
the prevailing plaintiffs had received only $33,350 in damages. Id. at 564–66.
The Court determined that the district court did not abuse its discretion in
making this fee award.      Id. at 572–73.    The plurality explained that a
proportionality rule “would make it difficult, if not impossible, for individuals
with meritorious civil rights claims but relatively small potential damages to
obtain redress from the courts” and thus undermine Congress’s purpose in
enacting civil rights statutes such as § 1988. Id. at 576–78.
      After City of Riverside, we have consistently emphasized that “there is
no per se requirement of proportionality in an award of attorney fees.” Branch-
Hines v. Hebert, 939 F.2d 1311, 1322 (5th Cir. 1991); Hernandez v. Hill Country
Tel. Co-Op., Inc., 849 F.2d 139, 144 (5th Cir. 1988); see also West v. Nabors
Drilling USA, Inc., 330 F.3d 379, 395 (5th Cir. 2003) (“[U]nder civil rights
statutes such as the ADEA, [t]here is no per se requirement of proportionality
in an award of attorney fees.” (second alteration in original) (citation and
internal quotation marks omitted)). Nevertheless, proportionality remains “an


                                       12
    Case: 15-40436     Document: 00513594859     Page: 13    Date Filed: 07/15/2016



                                  No. 15-40436
appropriate consideration in the typical case.” Hernandez, 849 F.2d at 144; see
also Branch-Hines, 939 F.2d at 1322–23.
        The district court read our decision in Migis as capping a fees-to-
damages ratio at 6.5:1. Migis involved the recovery of attorney’s fees in a Title
VII civil rights case. 135 F.3d at 1047–48. There, though the plaintiff sought
$325,000 in damages, she was ultimately awarded only $12,233.32. Id. at
1048. The district court calculated a roughly $90,000 lodestar, see id. at 1062
(Barksdale, J., concurring in part and dissenting in part); despite the plaintiff’s
limited success, the district court reduced the lodestar by only 10% and
awarded $81,000 in attorney’s fees, id. at 1047. We reversed, concluding that
the district court “fail[ed] to give adequate consideration to the result obtained
relative to the fee award, and the result obtained relative to the result sought.”
Id. at 1048. Citing Farrar, we explained “that the plaintiff’s monetary success
in a private civil rights suit must be the primary determinant of the attorney’s
fee.”   Id.   Observing that the plaintiff “sought over twenty-six times the
damages actually awarded” and that the fees-to-damages ratio was 6.5:1, we
concluded that these ratios were too large to justify the award. Id.
        But Migis does not impose a strict proportionality requirement. Instead,
it simply recognized that “’the most critical factor’ in determining the
reasonableness of a fee award in a civil rights suit ‘is the degree of success
obtained.’” 135 F.3d at 1047 (quoting Farrar, 506 U.S. at 114). In Migis, the
plaintiff alleged four acts of discrimination on the basis of gender or pregnancy;
she prevailed on only one claim, and even then, only on the basis of pregnancy
discrimination. Id. She received just over $12,000 in damages instead of the
$325,000 that she sought. Id. at 1048. “By any fair measure, [her] success
relative to the relief she sought was limited.” Id. The district court’s meager
10% reduction of the fee award thus failed to adequately consider just how


                                        13
    Case: 15-40436      Document: 00513594859        Page: 14     Date Filed: 07/15/2016



                                     No. 15-40436
limited the plaintiff’s success was. 5 Id. at 1047; see also Migis v. Pearle Vision,
Inc., 944 F. Supp. 508, 515–16 (N.D. Tex. 1996) (noting that “the monetary
damages awarded to plaintiff simply do not justify a fee award” of roughly
$90,000 and decreasing award by only 10% without adequate explanation),
aff’d in part and rev’d in part, 135 F.3d 1041.
      And the Migis district court’s explanation failed to “answer the question
of what is ‘reasonable’ in light of” the plaintiff’s limited success. Hensley, 461
U.S. at 439; see also id. at 439 n.15 (observing that “a mere conclusory
statement that [a] fee [is] reasonable in light of the success obtained” is not a
sufficient explanation); Jimenez, 621 F.3d at 379 (requiring a “reasonably
specific explanation for all aspects of a fee determination” (citation and
internal quotation marks omitted)); Gagnon v. United Technisource, Inc., 607
F.3d 1036, 1044 (5th Cir. 2010) (citing Migis and vacating a fee award that
“was more than six times greater than the amount of relief awarded,” but
explaining that “this conclusion in no way implies that the attorney’s fee
award, if justified by a proper explanation, would be an abuse of discretion”).
                                           2.
      A district court abuses its discretion if it “relies on erroneous conclusions
of law.” Allen, 813 F.3d at 572. Here, the district court explained that it was
“constrained by the holding in Migis, to reduce the total to something less than
6.5 times the actual damages awarded.” The district court properly recognized
that proportionality between attorney’s fees and damages may be considered
in determining a reasonable fee. See Migis, 135 F.3d at 1048; Hernandez, 849




      5 We again note that, here, the lodestar reflected a 20% reduction in hours based on
Combs’s limited success.
                                           14
    Case: 15-40436       Document: 00513594859        Page: 15     Date Filed: 07/15/2016



                                      No. 15-40436
F.2d at 144. But because our cases reject, and Migis does not impose, a per se
proportionality requirement, the fee award must be vacated. 6
                                            IV.
       We VACATE the district court’s award of attorney’s fees and REMAND
for determination of a new fee award in accordance with this opinion.




       6 Though we hold that Migis did not impose a strict proportionality requirement, in
no way do we undercut the reasoning that led the Migis court to find an abuse of discretion.
And of course, there are marked similarities between this case and Migis, including, for
example, substantial disparities between the damages sought and the damages actually
awarded. The district court should consider Combs’s fee request anew in light of both our
discussion and these similarities.
                                            15